DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 25, 2022 has been entered. Claims 1, 4, 7, 10, 13 have been amended, and claims 3, 9, and 15 have been canceled. Claims 19-20 has been added. Claims 1-2, 4-8, 10-14, 16-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 7, 13, Applicant argues that the Office fails to disclose within Mooney in view of Higuchi incorporated limitations of dependent claims 3, 9, 15 that disclose “if it is determined that the at least one operation request is completed, sending a second operation request to the backup server to cause the backup server to close the first container. 
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Mooney in view of Higuchi discloses the limitations of independent claims 1, 7 and 13. From the limitation stating “if it is determined that the at least one operation request is completed…”, the examiner takes a broadest reasonable interpretation view in the case where it is determined that the at least one operation request is not completed and therefore does not follow the conditional logic route that would result where the one operation request is completed. Given the stated reasoning, examiner maintains the rejection in view of Mooney and Higuchi. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney (U.S Pub # 9235606) in view of Higuchi (U.S Pub # 20160291877).
With regards to claim 1, Mooney discloses a method for creating a snapview backup, comprising: 
acquiring, at a backup client, a first file list corresponding to the snapview backup to be created, the first file list indicating a plurality of files to be referenced by the snapview backup, and data of the plurality of files stored in a plurality of containers at a backup server ([Col. 3 lines 3-34] a set of objects associated with an incremental backup to be backed up [Col. 5 lines 58-67] backup includes a snapview where a backup includes a set of files and associated metadata. A snapview includes references to the set of files in the backup); 
sorting the plurality of files indicated in the first file list according to the containers to which they belong ([57-69 Col. 8 lines 9-39] data objects organized and related based on where it is located); and 
causing the backup server to reference the data of the plurality of files in the plurality of containers based on the second file list, to create the snapview backup ([Col. 5 lines 58-67, Col. 7 lines 1-9] backup that includes a snapview is made);
wherein causing the backup server to reference the data of the plurality of files in the plurality of containers based on the second file list comprises: 
sending a first operation request to the backup server to cause the backup server to open the first container ([Col. 6 lines 60-67] one of servers 402a-402 is designated as the primary node); 
sending at least one operation request to the backup server to cause the backup server to reference the data of the group of files in the first container ([Col. 7 lines 1-9] An Avamar agent on the primary node (e.g., one of servers 402a-402c) accepts work orders from an Avamar server and determines which nodes are hosting passive copies of the different databases. The primary node divides a given work order into work order subsets and sends them to the nodes which are hosting passive copies. Once results and/or responses are returned to the primary node, the received information is marshaled from those servers into one overall snapview); and
if it is determined that the at least one operation request is completed, sending a second operation request to the backup server to cause the backup server to close the first container.
Mooney does not disclose however Higuchi discloses:
generating a second file list by sorting the plurality of files indicated in the first file list according to the containers to which they belong, the second file list indicating that each of the plurality of containers comprises data of at least one of the plurality of files,  wherein the second file list indicates that the plurality of containers comprise a first container and the first container comprises data of a group of files in the plurality of files  ([0065] The chunk index table 504A includes, for each of a predetermined number of large chunks: a fingerprint (the fingerprint of a large chunk). The container ID of the large container including the large chunk as a key value pair).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Mooney by the indexing system of Higuchi to list files corresponding to the container to which they belong.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce a load and consume capacity to improve the performance of a file system (Higuchi [0037]).
	Claims 7 and 13 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Mooney does not disclose however Higuchi discloses:
acquiring, from the backup server, information related to the plurality of files, the information indicating a position of a container to which each of a second plurality of files belongs (Fig. 4a 501a [0062] container id and a key within), and an offset and size of each of the second plurality of files in the container, wherein the container is one of the plurality of containers and each of the second plurality of files is one of the plurality of files ([0062] an offset (a difference between a top address of the file and a top address of the large chunk); a length (the size of the large chunk);); 
creating, based on the information, a plurality of sub-file lists for the plurality of containers, each sub-file list indicating that a group of files in the plurality of files is contained in a corresponding container of the plurality of containers and indicating a corresponding offset and size of the group of files (Fig. 4a [0063] container index table 502a is provided for each large container including all the chunks within the container); and 
combining the plurality of sub-file lists to generate the second file list ([0065] The chunk index table 504A includes, for each of a predetermined number of large chunks: a fingerprint (the fingerprint of a large chunk); and a container ID (the container ID of the large container including the large chunk as a key value pair).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Mooney by the indexing system of Higuchi to list files corresponding to the container to which they belong.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce a load and consume capacity to improve the performance of a file system (Higuchi [0037]).
	Claims 8 and 14 correspond to claim 2 and are rejected accordingly. 
	With regards to claim 19, Mooney does not disclose however Higuchi discloses:
wherein the first container is opened by enabling data to be accessed by the backup server (Fig. 3 #211 node, #301 deduplication unit [0047] where a node may be a server. [0099] if the determination result is true, primary deduplication unit identifies a target container ID containing a chunk).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Mooney by the indexing system of Higuchi to list files corresponding to the container to which they belong.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce a load and consume capacity to improve the performance of a file system (Higuchi [0037]).
	Claim 20 corresponds to claim 19 and is rejected accordingly. 
Claims 4-6, 10-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney (U.S Pub # 9235606) in view of Higuchi (U.S Pub # 20160291877) and in further view of Stebner (U.S Pub # 20080010324).
With regards to claim 4, Mooney further discloses:
wherein the group of files comprises a first file ([Col. 5 lines 58-67] set of files).
Mooney does not disclose however Stebner discloses:
wherein sending the at least one operation request to the backup server comprises: 
determining a first start position and a first end position of the first file in the first container ([0082] start and end location on the storage media); and 
sending a third operation request to the backup server to cause the backup server to reference data between the first start position and the first end position in the first container ([0084] pointers used to read the file data).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Mooney and Higuchi by the system of Stebner to point to data based on their start and end locations.
	One of ordinary skill in the art would have been motivated to make this modification in order to create an archive directory that includes the location of each of the data files within the archive (Stebner [0008]).
	Claims 10 and 16 correspond to claim 4 and are rejected accordingly.
	With regards to claim 5, Mooney does not disclose however Stebner discloses:
wherein the group of files further comprises a second file and a third file (Fig. 4 [0070] plurality of files), and 
wherein sending the at least one operation request to the backup server comprises: 
determining a second start position and a second end position of the second file in the first container, and a third start position and a third end position of the third file in the first container ([0070] 460, 461, 463, and 462 may act conceptually as an index to file data to allow a process controlling a read head to move the read head directly to a desired file contained within a data archive rather than instructing a read head to begin reading all data within the data archive until the read head reaches the desired file); and
if it is determined that the second end position and the third start position are the same, sending a fourth operation request to the backup server to cause the backup server to reference data between the second start position and the third end position in the first container through a single reference operation.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Mooney and Higuchi by the system of Stebner to point to data based on their start and end locations.
	One of ordinary skill in the art would have been motivated to make this modification in order to create an archive directory that includes the location of each of the data files within the archive (Stebner [0008]).
	Claims 11 and 17 correspond to claim 5 and are rejected accordingly.
With regards to claim 6, Mooney does not disclose however Stebner discloses:
if it is determined that the second end position and the third start position are different ([0078] storage media files are not stored linearly and may be broken up into several locations on the media): 
sending a fifth operation request to the backup server to cause the backup server to reference data between the second start position and the second end position in the first container ([0073, 0078] the high-speed pointers may instruct the accessing process to advance a specified number of bits, bytes, or other data symbols for each file); and 
sending a sixth operation request to the backup server to cause the backup server to reference data between the third start position and the third end position in the first container ([0073, 0078] the high-speed pointers may instruct the accessing process to advance a specified number of bits, bytes, or other data symbols for each file).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Mooney and Higuchi by the system of Stebner to point to data based on their start and end locations.
	One of ordinary skill in the art would have been motivated to make this modification in order to create an archive directory that includes the location of each of the data files within the archive (Stebner [0008]).
	Claims 12 and 18 correspond to claim 6 and are rejected accordingly.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166